IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


L.S.B.,                                     : No. 28 WM 2017
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
B.C.B.,                                     :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of April, 2017, the Application for Extraordinary Relief is

DENIED.